UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6987


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLARENCE SHELDON JUPITER, a/k/a Star,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:93-cr-00004-MFU-1)


Submitted:   September 29, 2015           Decided:   November 25, 2015


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence Sheldon Jupiter, Appellant Pro Se.        Donald Ray
Wolthuis, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Clarence Sheldon Jupiter appeals the district court’s order

granting his motion pursuant to 18 U.S.C. § 3582(c)(2) (2012)

for a sentence reduction. *      We have reviewed the record and find

no reversible error.        Accordingly, we affirm.     United States v.

Jupiter, No. 5:93-cr-00004-MFU-1 (W.D. Va. filed June 8, 2015 &

entered June 9, 2015).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this    court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




     * The district court granted Jupiter’s § 3582(c)(2) motion,
but did not reduce Jupiter’s sentence to the full extent he
requested.



                                     2